DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (U.S. Patent Application Publication No. 2014/0306180) in view of Jung (U.S. Patent Application Publication No. 2011/0229994).


Regarding claim 1. 
Moriwaki  discloses:
 An imaging element comprising: 
a stacked structure including a first electrode (21),
 a light receiving layer formed on the first electrode(23), and
 a second electrode (22)formed on the light receiving layer, and configured such that light is incident from the second electrode, wherein the second electrode includes an amorphous indium-tin oxide doped or mixed with at least one material selected from the group including cobalt, cobalt oxide, tungsten, tungsten oxide, zinc, or zinc oxide. ([0048] and [0068]). 
Moriwaki discloses that he first electrode may be amorphous.  However, does not specifically discloses that the second electrode may be amorpohous. See [0063].  The making both eletrodes amorphous would ease the manfucturing of the device of Moriwaki and enhanced the electrical properties of the device  
In related art, Jung discloses that the electrodes both first and second may be amorphous. Making the electrodes as recite would provide the benefit of allowing the light reflective properties of the device to be tuned to a desired property.  As such, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 12.
Moriwaki discloses:
 A solid-state imaging device comprising ([0002]): 
a plurality of imaging elements, wherein each of the plurality of imaging elements includes 
a stacked structure including a first electrode (21),
 a light receiving layer formed on the first electrode(23), and
 a second electrode (22)formed on the light receiving layer, and configured such that light is incident from the second electrode, wherein the second electrode includes an amorphous indium-tin oxide doped or mixed with at least one material selected from the group including cobalt, cobalt oxide, tungsten, tungsten oxide, zinc, or zinc oxide. ([0048] and [0068]). 
Moriwaki discloses that he first electrode may be amorphous.  However, does not specifically discloses that the second electrode may be amorpohous. See [0063].  The making both electrodes amorphous would ease the manufacturing of the device of Moriwaki and enhanced the electrical properties of the device  
Further, Moriwaki does not discloses a plurality of imaging elements.  However, the recitation of a plurality is a mere duplication of parts, which has been held to be obvious, where there are no unexpected results. See MPEP 2144. 
In related art, Jung discloses that the electrodes both first and second may be amorphous. Making the electrodes as recite would provide the benefit of allowing the light reflective properties of the device to be tuned to a desired property.  As such, the features of claim 12 would have been obvious to one having ordinary skill in the art. 


Regarding claim 13. Moriwaki discloses:
An electronic device comprising: a stacked structure including a first electrode(21), a light emitting/light receiving(23) layer formed on the first electrode(23 on 21), and a second electrode (22)formed on the light emitting/light receiving layer, and configured such that light is incident from the second electrode, wherein the second electrode includes an amorphous indium-tin oxide doped or mixed with at least one material selected from the group including cobalt, cobalt oxide, tungsten, tungsten oxide, zinc, or zinc oxide. ([0048] and [0068]).
Moriwaki discloses that he first electrode may be amorphous.  However, does not specifically discloses that the second electrode may be amorpohous. See [0063].  The making both electrodes amorphous would ease the manufacturing of the device of Moriwaki and enhanced the electrical properties of the device  
In related art, Jung discloses that the electrodes both first and second may be amorphous. Making the electrodes as recite would provide the benefit of allowing the light reflective properties of the device to be tuned to a desired property.  As such, the features of claim 13 would have been obvious to one having ordinary skill in the art. 

Claims 2-5, 7-9, 11, 14-17, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (U.S. Patent Application Publication No. 2014/0306180) in view of Jung (U.S. Patent Application Publication No. 2011/0229994) further in view of GYUJIN ET AL: Electrical and optical properties of Si-doped indium tin oxides as transparent electrode and anti-reflection coatings for solar cells”, Current Applied Physics, North-Holland, Amsterdam, NL, vol. 15, No. 7, 22 April 2015 (2015-04-22), pages 794-798, copy provided by applicants with IDS filed 6/28/2022. 


Regarding claims 2& 14. Moriwaki discloses all of the features of claim 1: 
Moriwaki does not disclose: 
The imaging element according to claim 1, wherein the second electrode has absorption characteristics of 20% or more at a wavelength of 300 nm and 15% or more at a wavelength of 350 nm.
 Regarding claim 14. The electronic device according to claim 13, wherein the second electrode has absorption characteristics of 20% or more at a wavelength of 300 nm and 15% or more at a wavelength of 350 nm.
.(See Fig. 4.) Oh teaches the recited feature in that transmittance is approximately 20% at 300nm.  Further, Oh teaches how to determine transmittance, and is a result effective variable, see equations 5 and 6, and as such, it would have been obvious to optimize the transmittance for a desired wavelength, and the features of claims 2 and 14 would have been obvious to one having ordinary skill in the art. See MPEP 2144. 

Regarding claims 3 and 15. Moriwaki discloses: 
The imaging element according to claim 1, wherein a thickness of the second electrode is 1×10.sup.−8 m to 1.5×10.sup.−7 m. ( 21 having a thickness as recited, [0069]).

Regarding claim 15. 
Moriwaki discloses The electronic device according to claim 13, wherein a thickness of the second electrode is 1×10.sup.−8 m to 1.5×10.sup.−7 m. ( 21 having a thickness as recited, [0069]).

Regarding claims 4, 5, 16 and 17. Moriwaki discloses all of the features of claim 1. 
Moriwaki does not disclose: 
The imaging element according to claim 1, wherein the at least one material is mixed or doped at 5 mass % or less in the second electrode.
Regarding claim 16. The electronic device according to claim 13, wherein the at least one material is mixed or doped at 5 mass % or less in the second electrode.

Regarding claim 17. The electronic device according to claim 13, wherein the at least one material is mixed or doped at 1 mass % or more and 3 mass % or less in the second electrode.

Regarding claim 5. The imaging element according to claim 1, wherein the at least one material is mixed or doped at 1 mass % or more and 3 mass % or less in the second electrode.
In related art, Oh discloses how ot calculate the SiO2 disposition rate, at table 1, and at section 3, results and discussion discloses that the amount of SiO2 in the device affects the resulting proprieties of the device, and as such, it would have been obvious to optimize the amount to the recited range for the obvious benefit of obtaining a device having desired properties, including refractive properties of the device.  See MPEP 2144.   Thus, the features of claims, 4, 5, 16 and 17 would have been obvious to one having ordinary skill in the art. 

Regarding claim 7 and 19. 
Moriwaki discloses all of the features of claim 1. 
Moriwaki does not discloses:
The imaging element according to claim 1, wherein a light transmittance of the second electrode for light of wavelengths of 400 nm to 660 nm is 65% or more. 
Regarding claim 19. The electronic device according to claim 13, wherein light transmittance of the second electrode for light of wavelengths of 400 nm to 660 nm is 65% or more.
In related art, Oh discloses: 
The imaging element according to claim 1, wherein light transmittance of the second electrode for light of wavelengths of 400 nm to 660 nm is 65% or more. (See Fig 4).  Oh discloses that the recited features provide a good electrode for solar, and as such it would have been desirable to modify Moriwaki in view of Oh to obtain the recited transmittance in the device.  Thus, the features of claim 7 and 19 would have been obvious to one having ordinary skill in the art.

Regarding claim 8 and 20. 
Moriwaki discloses all of the features of claim 1. 
Moriwaki does not discloses:
The imaging element according to claim 1, wherein an electric resistance value of the second electrode is 1×10.sup.6 Ω.Math.cm or less.
Regarding claim 20. The electronic device according to claim 13, wherein an electric resistance value of the second electrode is 1×10.sup.−6 Ω.Math.cm or less.

In related art, Oh discloses: 
The imaging element according to claim 1, wherein an electric resistance value of the second electrode is 1.times.10.sup.6 .OMEGA.cm or less. (See conclusion second sentence). It would have been obvious to modify the device of Moriwaki in view of Oh for the obvious benefits of obtaining a device having a desired electrical properties.  Thus, the features of claims 8 and 20 would have been obvious to one having ordinary skill in the art. 

Regarding claims 9 and 21. 
Moriwaki discloses all of the features of claim 1. 
Moriwaki does not discloses:
 The imaging element according to claim 1, wherein a sheet resistance value of the second electrode is 3×10Ω/□ to 1×10.sup.3Ω/□.
 Regarding claim 21. The electronic device according to claim 13, wherein a sheet resistance value of the second electrode is 3×10Ω/□ to 1×10.sup.3Ω/□.
In related art, Oh discloses: 
The imaging element according to claim 1, wherein an electric resistance value of the second electrode is 1.times.10.sup.6 .OMEGA.cm or less. (See conclusion second sentence). It would have been obvious to modify the device of Moriwaki in view of Oh for the obvious benefits of obtaining a device having a desired electrical properties.  Thus, the features of claims 9 and 21 would have been obvious to one having ordinary skill in the art. 


Regarding claims 11 and 23
Moriwaki discloses
  The imaging element according to claim 1, wherein the first electrode includes an amorphous indium-tin oxide mixed or doped with at least one material selected from the group including silicon, silicon oxide, cobalt, cobalt oxide, tungsten, tungsten oxide, zinc, or zinc oxide. (21, see abstract)

Regarding claim 23.
Moriwaki discloses
The electronic device according to claim 13, wherein the first electrode includes an amorphous indium-tin oxide mixed or doped with at least one material selected from the group including silicon, silicon oxide, cobalt, cobalt oxide, tungsten, tungsten oxide, zinc, or zinc oxide. (21, see abstract)




Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (U.S. Patent Application Publication No. 2014/0306180) in view of Jung (U.S. Patent Application Publication No. 2011/0229994) further in view of Moriwaki (U.S. Patent Application Publication No. 2017/0179463), hereafter Moriwaki 2. 


Regarding claims 10 and 22. 
Moriwaki discloses all of the features fo claims 1 and 13. 
Moriwaki does not discloses: 
The imaging element according to claim 1, wherein the stacked structure has an internal stress of compressive stress of 10 MPa to 50 MPa.
Regarding claim 22. The electronic device according to claim 13, wherein the stacked structure has an internal stress of compressive stress of 10 MPa to 50 MPa.
In related art, Moriwaki 2 discloses: The imaging element according to claim 1, wherein the stacked structure has an internal stress of compressive stress of 10 MPa to 50 MPa.[0023]
Regarding claim 22. The electronic device according to claim 13, wherein the stacked structure has an internal stress of compressive stress of 10 MPa to 50 MPa. [0023]
Moriwaki 2 discloses that the recited compressive stress provides the benefit of better reliability of the device, and as such, the recited features would have been obvious to one having ordinary skill in the art. 


Claim 6 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (U.S. Patent Application Publication No. 2014/0306180) in view of Jung (U.S. Patent Application Publication No. 2011/0229994)  in view of OH GYUJIN ET AL: "Electrical and optical properties of Si-doped indium tin oxides as transparent electrode and anti-reflection coating for solar cells", CURRENT APPLIED PHYSICS, NORTH-HOLLAND, AMSTERDAM, NL, vol. 15, no. 7, 22 April 2015 (2015-04-22) , pages 794-798, copy provided by applicants with IDS filed 7/19/2019 further in view of Myong  (U.S. Patent Application Publication No. 2011/0253203)

Regarding claim 6. 
Moriwaki discloses all of the features of claim 1. 
Moriwaki does not disclose: 
The imaging element according to claim 1, wherein a surface roughness Ra of the second electrode is 0.5 nm or less, and a surface roughness Rq of the second electrode is 0.5 nm or less. 
Regarding claim 18. The electronic device according to claim 13, wherein a surface roughness Ra of the second electrode is 0.5 nm or less, and a surface roughness Rq of the second electrode is 0.5 nm or less.
IN related art, Myong discloses: 
The imaging element according to claim 1, wherein a surface roughness Ra of the second electrode is 0.5 nm or less, and a surface roughness Rq of the second electrode is 0.5 nm or less. ([0027]), disclosing making the electrodes smooth, for the obvious benefit of allowing light to get therethrough.  Thus, it would have been obvious to modify the device of Moriwaki for the obvious benefit of getting light into the device of Moriwaki. Thus, the features of claims 6 and 18 would have been obvious to one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898